DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In applicant’s reply filed on November 22, 2021, claims 1 and 19 are currently amended.  Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues the “cited portions of Boles do teach, for example, that a scale "can measure the weight of the vehicle" (paragraph [0038]) and that "the driver is prompted to provide information regarding the name of the driver's employer" (paragraph [0039])”
Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Applicant’s arguments mis-characterize the teachings of Boles. The features as claimed are “identify an instruction protocol , the instruction protocol comprising formatting associated with instructions directed to the device.” Boles teaches in paragraphs [0039]-[0040], the following: 
 [0039] In step 409, additional communications are exchanged between the driver of the vehicle and the operations center. In one example, the driver is prompted to provide information regarding the name of the driver's employer; an indication of whether the driver is delivering cargo to the secured area, picking up cargo from the secured area, both, or none; and an indication of the nature of any such cargo. This additional information is optionally stored in database 109 in the record for the driver. Based on information provided by the driver, the operations center can provide instructions to the driver to report to a specific location within the secured area.
[0040] In step 410, a determination is made at the operations center of whether the vehicle is permitted to enter the secured area. If so, in step 411, the operations center transmits a signal to the kiosk indicating that entry is granted. In step 412, the kiosk causes the security barrier to be deactivated, permitting the vehicle to enter the secured area”
The inclusion of four parameters (employer name, secured area delivery, secured area pickup, nature of cargo) would inherently be a format associated with an instruction protocol that is presented to the device at the operations center, which then transmits a signal regarding entry status or generates an instruction corresponding to permission status and the instruction protocol. 
So the Examiner considers Boles teachings in [0039]-[0040] to be Applicants' “identify an instruction protocol associated with the device, the instruction protocol comprising formatting associated with instructions directed to the device” and “generating, by a processing device, an instruction corresponding to the permission status and the instruction protocol” within the broad meaning of the term.  The Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended independent claims 1 and 19 to recite the following feature “identifying an instruction protocol, the instruction protocol comprising formatting associated with instructions directed to the device;” which is not supported by the written disclosure. There is no recitation of any feature regarding “formatting” present in the written disclosure. Applicant’s arguments also did not provide any clarification or direction with respect to the manner in which this feature is supported, should be interpreted or examples of embodiments that embody this novel feature. Applicant’s arguments mis-characterize the teachings of Boles, as presented above, and this further complicates the matter as the 

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. Applicant has amended independent claims 1 and 19 to recite the following feature “identifying an instruction protocol, the instruction protocol comprising formatting associated with instructions directed to the device;” which leads to indefiniteness, as it is unclear the manner the applicant intends to format the instructions to the device. The written disclosure and dependent claims also further fail to define the manner in which the instruction protocol is “formatted”, and examiner is not able to use these features in claim interpretation. The original rejection of record is presented, as the scope has not changed from the previous office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,323,450. 
For Claims 1-6
As for Claims 8-11, although these claims are not respectively identical to Claims 7-10 of U.S. Patent No. 10,323,450, Claims 8-11 are not respectively patentably distinct from Claims 7-10 of U.S. Patent No. 10,323,450 because Claims 8-11 are respectively broader than and fully encompassed by Claims 7-10 of U.S. Patent No. 10,323,450.
As for Claims 12-14, although these claims are not each identical to Claim 1 of U.S. Patent No. 10,323,450, Claims 12-14 are not respectively patentably distinct from Claim 1 of U.S. Patent No. 10,323,450 because Claims 12-14 are each respectively broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,323,450.
As for Claims 15-18, although these claims are not respectively identical to Claims 11-14 of U.S. Patent No. 10,323,450, Claims 15-18 are not respectively patentably distinct from Claims 11-14 of U.S. Patent No. 10,323,450 because Claims 15-18 are respectively broader than and fully encompassed by Claims 11-14 of U.S. Patent No. 10,323,450.
For Claim 19, although this claim is identical to Claim 18 of U.S. Patent No. 10,323,450, Claim 19 is not patentably distinct from Claim 18 of U.S. Patent No. 10,323,450 because Claim 19 is broader than and fully encompassed by Claim 18 of U.S. Patent No. 10,323,450.
For Claim 20, although this claim is identical to Claim 19 of U.S. Patent No. 10,323,450, Claim 20 is not patentably distinct from Claim 19 of U.S. Patent No. 10,323,450 because Claim 20 is broader than and fully encompassed by Claim 19 of U.S. Patent No. 10,323,450.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,323,450 in view of Boles et al. (US 2017/0011571 A1; herein “Boles”).
For Claim 7, although this claim is not identical to Claim 1 of U.S. Patent No. 10,323,450, Claim 7 is not patentably distinct from Claim 1 of U.S. Patent No. 10,323,450 because Claim 7 is mostly broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,323,450, but is narrower than Claim 1 of U.S. Patent No. 10,323,450 with regard to the “comparing the determination that the identifier is 
However, Boles discloses this feature.  For example, Boles discloses, as shown in figures 1, 2, 4, and 5, receiving one or more images captured in relation to a device (as shown in figures 1 and 4 and as discussed in paragraphs [0021], [0029], and [0030], images of a vehicle are captured by one or more cameras 305/306 where the images of the vehicle are captured in relation to a kiosk device 104/106 and a security barrier device 103/105), processing the one or more images to determine a presence of one or more identifiers within the one or more images (as shown in figures 1 and 4 and as discussed in paragraph [0036], the images are transmitted to an operations center 107 for processing where the operations center 107 performs OCR processing on the received images to determine the presence of at least one license plate number identifier for the vehicle 10 at located at the kiosk 104/106 and the security), based on a determination that an identifier is present within the one or more images, processing the identifier in relation to an information repository to determine a permission status with respect to the identifier (see figures 1 and 4 and paragraphs [0036], [0038], and [0040], after the operations center 107 determines that a license plate identifier is present, the operation center 107 stores, i.e., processes in relation to an information repository, the license plate number in a database 109 and determines a permission status with respect to the license plate number; in the case of a vehicle 10 at the entry barrier 103, the permission status either permits or denies entry, and in the case of a vehicle 10 at the exit barrier 105, the permission status either permits or denies exit),  identifying an instruction protocol associated with the device (the operations center 107 identifies and issues an instruction to the security barrier 103/105 to either deactivate itself or remain activated; see figures 1 and 4 paragraphs [0038]-[0040]), generating, by a processing device (108 – figure 1), an instruction corresponding to the permission status (e.g., permission to enter or leave) and the instruction protocol (as discussed above, the operations center 107 identifies and issues the appropriate instruction to the 
Boles also discloses, as shown in figures 1, 2, 4, and 5, further comprising comparing the determination that the identifier is present within the one or more images captured in relation to the device with a determination that the identifier is present within one or more images captured in relation to another device (Boles provides an entry barrier and an exit barrier.  See figure 1.  Information, including the extracted license plate and other identifiers, is collected at the entry barrier.  See paragraphs [0036] and [0037].  This same information is collected at the exit barriers.  See paragraph [0048].  This information is compared as part of exit authorization.  See figure 6 and paragraphs [0048] and [0050].  The entry barrier is the “device” and the exit barrier is the “another device.”).
According to Boles, the invention is towards the efficient control of access to secured facilities.  See paragraph [0001].
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Boles with Claim 1 of U.S. Patent No. 10,323,450 to arrive at Claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boles et al. (US 2017/0011571 A1; herein “Boles”).
For Claim 1, Boles discloses, as shown in figures 1, 2, 4, and 5, a method comprising:
receiving one or more images captured in relation to a device (as shown in figures 1 and 4 and as discussed in paragraphs [0021], [0029], and [0030], images of a vehicle are captured by one or more cameras 305/306 where the images of the vehicle are captured in relation to a kiosk device 104/106 and a security barrier device 103/105); 
processing the one or more images to determine a presence of one or more identifiers within the one or more images (as shown in figures 1 and 4 and as discussed in paragraph [0036], the images are transmitted to an operations center 107 for processing where the operations center 107 performs OCR processing on the received images to determine the presence of at least one license plate number identifier for the vehicle 10 at located at the kiosk 104/106 and the security);  
based on a determination that an identifier is present within the one or more images, processing the identifier in relation to an information repository to determine a permission status with respect to the identifier (see figures 1 and 4 and paragraphs [0036], [0038], and [0040], after the operations center 107 determines that a license plate identifier is present, the operation center 107 stores, i.e., processes in relation to an information repository, the license plate number in a database 109 and determines a permission status with respect to the license plate number; in the case of a vehicle 10 at the entry barrier 103, the permission status either permits or denies entry, and in the case of a vehicle 10 at the exit barrier 105, the permission status either permits or denies exit); 
identifying an instruction protocol, the instruction protocol comprising formatting associated with instructions directed to the device; (the operations center 107 identifies and issues an instruction to the security barrier 103/105 to either deactivate itself or remain activated using a series of parameters in a particular format; see figures 1 and 4 paragraphs [0039]-[0040]); 
e.g., permission to enter or leave) and the instruction protocol (as discussed above, the operations center 107 identifies and issues the appropriate instruction to the security barrier 103/105; see figures 1 and 4 paragraphs [0022] and [0038]-[0040]); and 
providing the instruction to the device (as discussed above, the operations center 107 identifies and issues the appropriate instruction to the security barrier 103/105; see figures 1 and 4 paragraphs [0022] and [0038]-[0040]).
As for Claim 2, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein the device (security barrier 103) comprises at least one of a gate or a door (see paragraph [0020]). 
As for Claim 3, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein the one or more images are captured in response to receipt of a sensor trigger (e.g., a motion detector; see paragraphs [0035] and [0036]). 
As for Claim 4, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein processing the one or more images comprises processing the one or more images using optical character recognition (OCR) to determine a presence of one or more identifiers within the one or more images (as discussed above, the operations center 107 performs OCR on the received images to extract a license plate number, which is an identifier, for the vehicle 10 at the security barrier 103; see figures 1 and 4 and paragraph [0036]). 
As for Claim 5
As for Claim 6, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein the information repository comprises one or more prohibited identifiers (first, the term “prohibited identifiers” is not defined in the claims or the disclosure, but for the sake of the rejection, the Examiner has interpreted “prohibited identifiers” as being any identifier associated with a denial of entry; thus, as discussed above, according to these paragraphs, all identifiers are stored, whether permission to enter is granted or denied; for example, as shown in figure 4, step 408, all information is stored before entry is approved or denied in step 410; thus, the information repository contains at least one prohibited identifier). 
As for Claim 7, Boles discloses, as shown in figures 1, 2, 4, and 5, further comprising comparing the determination that the identifier is present within the one or more images captured in relation to the device with a determination that the identifier is present within one or more images captured in relation to another device (Boles provides an entry barrier and an exit barrier.  See figure 1.  Information, including the extracted license plate and other identifiers, is collected at the entry barrier.  See paragraphs [0036] and [0037].  This same information is collected at the exit barriers.  See paragraph [0048].  This information is compared as part of exit authorization.  See figure 6 and paragraphs [0048] and [0050].  The entry barrier is the “device” and the exit barrier is the “another device.”).
As for Claim 8, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein generating an instruction comprises generating the instruction based on a determination that the identifier is present within the one or more images captured in relation to the device and is also present within one or more images captured in relation to another device (as discussed above, Boles provides an entry barrier and an exit barrier.  See figure 1.  Information, including license plate and other identifiers, is collected at the entry barrier.  See paragraphs [0036] and [0037].  This same information is collected at the exit barriers.  See paragraph [0048].  This information is compared as part of exit authorization.  See figure 6 and paragraph [0048].  The entry barrier is the “device” and the exit barrier is the “another device.”  
As for Claim 9, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein the instruction comprises an instruction to override the permission status (as discussed above, according to paragraph [0040], the permission status either permits or denies entry or permits or denies exit; in this case, since entry was permitted to the secured area, allowing exit through an exit authorization instruction would override the permission status allowing entry by allowing exit; see paragraph [0051]). 
As for Claim 10, Boles discloses, as shown in figures 1, 2, 4, and 5, further comprising comparing the determination that the identifier is present within the one or more images captured in relation to the device with a determination that the identifier is present within one or more images previously captured in relation to the device (Boles provides an entry barrier and an exit barrier.  See figure 1.  Information, including the extracted license plate and other identifiers, is collected at the entry barrier and stored.  See paragraphs [0036] and [0037].  This same information is collected at the exit barriers and stored.  See figure 6, step 607, and paragraph [0048].  Boles discloses that when a driver does not have approval for exit, the driver must obtain approval, and then re-approach the exit barrier.  See paragraph [0050].  This information collected upon approach to the exit barrier is compared to all stored information as part of exit authorization.  See figure 6 and paragraphs [0048] and [0050].  Thus, Bole also discloses a situation where images previously captured at the exit barrier are compared to newly captured images at the exit barrier). 
As for Claim 11
As for Claim 15, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein processing the one or more images further comprises allocating one or more computing resources to the processing of the one or more images (as discussed above, the operations center 107, which includes server computer 108, performs OCR on the received images to extract a license plate number, which is an identifier, for the vehicle 10 at the security barrier 103; see figures 1 and 4 and paragraph [0036]). 
As for Claim 18, Boles discloses, as shown in figures 1, 2, 4, and 5, wherein processing the one or more images further comprises tracking one or more events associated with the one or more images (as discussed above, the operations center 107 stores the license plate number in a database 109 as part of determining a permission status with respect to the license plate number; see figures 1 and 4 and paragraphs [0036] and [0038]; according to paragraphs [0022], [0040], and [0048], entry and exit events are tracked in relation to the license plate information). 
For Claim 20, Boles discloses, as shown in figures 1, 2, 4, and 5, a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device (108 – figure 1), cause the processing device (108) to (see paragraph [0022]; an actual medium is not shown in figure 1 or discussed in the disclosure, but it inherent to the operations center 107, which contains the server computer 108; for example, paragraph [0022] states, “Access control software (not shown) runs on server computer 108 to facilitate detailed tracking of information pertaining to vehicles …”): 
receive a first input, the first input corresponding to a sensor trigger (see, e.g., a motion detector; see paragraphs [0035] and [0036]); 
in response to the first input, initiate, by the processing device (108), capture of one or more images (an operations center 107 receives images captured of a vehicle 101 by one or more cameras 305/306 around a device, namely a security barrier 103; see figures 1 and 4 and paragraphs [0021], [0029], and [0030]; the images captured in response to a sensor trigger; see paragraphs [0035] and [0036]); 

receive, from the identification service, one or more instructions (the operations center 107 identifies and issues an instruction to the security barrier 103, which is the device, to deactivate itself, which permits entry into the secured area 102; see figures 1 and 4 paragraphs [0038]-[0040]; the operations center 107 is controlled by a server computer 108; see paragraph [0022]); and 
initiate, based on the one or more instructions, one or more actions with respect to a device (as discussed above, the operations center 107 identifies and issues an instruction to the security barrier 103, which is the device, to deactivate itself, which permits entry into the secured area 102; see figures 1 and 4 paragraphs [0038]-[0040]; the operations center 107 is controlled by a server computer 108; see paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Paul et al. (US 8,447,112 B2; herein “Paul”).
As for Claim 12, Boles does not disclose determining one or more processing parameters.

According to Paul, the invention is advantageous because it reduces the need for human intervention, which in turn yields financial savings.  See column 2, line 59-column 3, line 3.
Therefore, based on the foregoing factual findings and at least for the above-identified advantages, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include determining one or more processing parameters, as taught by Paul, in the method disclosed by Boles.
As for Claim 13, Paul discloses, as shown in figure 2, wherein processing the one or more images comprises processing the one or more images based on the one or more processing parameters to determine a presence of one or more identifiers within the one or more images (see column 4, line 45-column 4, line 25; as discussed, the parameters adjusted during training in steps 202-206 are applied during operation in step 210). 
As for Claim 14, Paul discloses, as shown in figure 2, wherein the one or more processing parameters are determined based on one or more images previously captured in relation to the device (see column 4, line 45-column 4, line 25; as discussed, the parameters adjusted during training in steps 202-206 with training images; as discussed in column 4, lines 39-44, these training images have been captured previously with an image capture device). 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Bachelder (US 2006/0017562 A1).
As for Claim 16, Boles does not disclose wherein processing the one or more images further comprises distributing the processing of the one or more images across a plurality of computing resources from a plurality of machines.
However, Bachelder discloses this feature.  Bachelder discloses performing license plate recognition on images captured from a plurality of mobile units.  For example, as shown in figure 1 and as discussed in paragraphs [0027] and [0030], a number of mobile image capturing units (10) are distributed around a geographic area, where said mobile image capturing units (10) transfer raw image data and other information to nearby roadside controllers (12) or traffic/emergency management centers (14).  According to paragraphs [0036]-[0039], the roadside controllers (12) perform OCR on the raw image data to extract license plates and transfer this information to the centers (14).  Additionally, according to paragraph [0044], the centers (14) may receive the raw image data and perform the OCR and send the data to the roadside controllers (12).  In either case, Bachelder disclose distributing the processing of the one or more images across a plurality of computing resources from a plurality of machines.
According to Bachelder, the invention is advantageous because it relies on existing computing resources.  See paragraph [0025].  Furthermore, Bachelder’s system is advantageous because it allows for real-time ID recognition using relatively inexpensive pre-existing systems.  See paragraph [0005].
Therefore, based on the foregoing factual findings and at least for the above-identified advantages, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to distribute the processing, as taught by Bachelder, in the method disclosed by Boles.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Kumar (US 2015/0186228 A1).
As for Claim 17, as discussed above, Boles discloses processing the one or more images.  Boles also discloses receiving multiple processing requests at the operations center (207 – figure 2).  See paragraph [0025]; also, see figure 5 as an example of the various processing requests.  However, Boles does not disclose multiple computing resources or in response to receipt of one or more additional processing requests, redistributing the processing of the one or more images from a first computing resource from a first machine to a second computing resource from a second machine. 
On the other hand, Kumar discloses a distributed computing system and method of managing multiple processing requests.  As shown in figure 1, Kumar discloses a cloud computing environment with multiple processing nodes.  See paragraph [0011].  According to Kumar, the invention is characterized as having the ability to manage the processing requests incoming to the cloud computing environment.  See paragraph [0013].  As discussed in paragraphs [0015] and [0017], Kumar discloses that in response to receipt of one or more additional processing requests (e.g., the “received to-be-processed request”), redistributing the processing from a first computing resource from a first machine (e.g., a first node) to a second computing resource from a second machine (e.g., a first node). 
Before the effective filing date of the claimed invention, one with ordinary skill in the art would have looked at the sites and the remote operations center structure of Boles and recognized that the burden on the remote operations center may become large and would have looked to Kumar as a way to manage the processing load.  As discussed above, Kumar teaches cloud computer and a method to manage multiple processing requests received to the network.  Kumar teaches many advantages of using cloud computing and the need for management.  For example, providing a managed cloud computing environment reduces capital expenditures and allows for many processing requests from various sites to be handled.  See paragraph [0001].
Therefore, based on the foregoing factual findings and at least for the above-identified advantages, before the effective filing date of the claimed invention, it would have been obvious to one .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US 2017/0011571 A1; herein “Boles”) in view of Paul et al. (US 8,447,112 B2; herein “Paul”) in further view of Kumar (US 2015/0186228 A1).
For Claim 19, Boles discloses, as shown in figures 1, 2, 4, and 5, a system comprising: 
a memory (a memory is not shown in figure 1 or discussed in the disclosure, but it inherent to the operations center 107, which contains the server computer 108; for example, paragraph [0022] states, “Access control software (not shown) runs on server computer 108 to facilitate detailed tracking of information pertaining to vehicles …”); and 
a processing device (108), operatively coupled to the memory (see discussion above), to: 
receive one or more images captured in relation to a device (an operations center 107 receives images captured of a vehicle 101 by one or more cameras 305/306 around a device, namely a security barrier 103; see figures 1 and 4 and paragraphs [0021], [0029], and [0030]); 
process the one or more images to determine a presence of one or more identifiers within the one or more images (the operations center 107 performs OCR on the received images to extract a license plate number, which is an identifier, for the vehicle 10 at the security barrier 103; see figures 1 and 4 and paragraph [0036]; by extracting a license plate number, at least one identifier has been determined as being present);  
based on a determination that an identifier is present within the one or more images, process the identifier in relation to an information repository to determine a permission status with respect to the identifier (the operations center 107 stores, which is a form of processing, the license plate number, which is the identifier, in a database 109, which is an information repository, as part of 
identifying an instruction protocol, the instruction protocol comprising formatting associated with instructions directed to the device; (the operations center 107 identifies and issues an instruction to the security barrier 103/105 to either deactivate itself or remain activated using a series of parameters in a particular format; see figures 1 and 4 paragraphs [0039]-[0040]); 
generate an instruction corresponding to the permission status and the instruction protocol (as discussed above, the operations center 107 identifies and issues an instruction to the security barrier 103, which is the device, to deactivate itself, which permits entry into the secured area 102; see figures 1 and 4 paragraphs [0038]-[0040]; the operations center 107 is controlled by a server computer 108; see paragraph [0022]); and 
provide the instruction to the device (as discussed above, the operations center 107 identifies and issues an instruction to the security barrier 103, which is the device, to deactivate itself, which permits entry into the secured area 102; see figures 1 and 4 paragraphs [0038]-[0040]). 
	Boles does not disclose two claimed features.  First, Boles does not disclose determine, based on one or more images previously captured in relation to a device, one or more processing parameters and based on the one or more processing parameters, process the one or more images.  Second, Boles does not disclose processing the one or more images across a plurality of computing resources allocated from a plurality of machines in response to receipt of one or more additional processing requests. 
	With respect to the first claimed feature, Paul discloses this feature.  Paul discloses a license plate recognition method and system.  See figures 2 and 3.  As part of the method, Paul discloses determining one or more processing parameters.  For example, as shown in figure 2, the OCR processing parameters are adjusted during training and are set in operation.  See column 4, line 45-column 5, line 
According to Paul, the invention is advantageous because it reduces the need for human intervention, which in turn yields financial savings.  See column 2, line 59-column 3, line 3.
Therefore, based on the foregoing factual findings and at least for the above-identified advantages, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include determining one or more processing parameters, as taught by Paul, in the method disclosed by Boles.
With respect to the second claimed feature, Kumar discloses this feature.  Kumar discloses a distributed computing system and method of managing multiple processing requests.  As shown in figure 1, Kumar discloses a cloud computing environment with multiple processing nodes.  See paragraph [0011].  According to Kumar, the invention is characterized as having the ability to manage the processing requests incoming to the cloud computing environment.  See paragraph [0013].  As discussed in paragraphs [0015] and [0017], Kumar discloses that in response to receipt of one or more additional processing requests (e.g., the “received to-be-processed request”), redistributing the processing from a first computing resource from a first machine (e.g., a first node) to a second computing resource from a second machine (e.g., a first node). 
Before the effective filing date of the claimed invention, one with ordinary skill in the art would have looked at the sites and the remote operations center structure of Boles and recognized that the burden on the remote operations center may become large and would have looked to Kumar as a way to manage the processing load.  As discussed above, Kumar teaches cloud computer and a method to 
Therefore, based on the foregoing factual findings and at least for the above-identified advantages, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to distribute and manage the processing, as taught by Kumar, in the method disclosed by Boles.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Wang; Shige et al., US 20200167887 A1, METHOD AND APPARATUS FOR MEMORY ACCESS MANAGEMENT FOR DATA PROCESSING
Saptharishi; Mahesh et al., US 20140132758 A1, MULTI-DIMENSIONAL VIRTUAL BEAM DETECTION FOR VIDEO ANALYTICS
Zhang; Zhong et al., US 20140072170 A1, 3D HUMAN POSE AND SHAPE MODELING
LEHNING; Michael, US 20130050492 A1, Method and Apparatus for Identifying Motor Vehicles for Monitoring Traffic

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/TA/
December 4, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662